202 Ga. App. 675 (1992)
415 S.E.2d 307
HEUER INDUSTRIALS, INC.
v.
CRUM.
A92A0846.
Court of Appeals of Georgia.
Decided February 4, 1992.
Donaldson & Bell, George P. Donaldson III, for appellant.
*676 Bowles & Bowles, Jesse G. Bowles III, for appellee.
ANDREWS, Judge.
Crum sued Heuer Industrials, Inc., in a dispute over the terms of a real estate sales contract, and obtained a judgment for damages in the amount of $3,289.70, from which Heuer Industrials filed this direct appeal on January 28, 1992.
Prior to July 1, 1991, a direct appeal could be brought in actions for damages in which the judgment exceeded $2,500. See former OCGA § 5-6-35 (a) (6). For appeals filed on or after July 1, 1991, OCGA § 5-6-35 (a) (6) was amended to reflect that "[a]ppeals in all actions for damages in which the judgment is $10,000.00 or less" must be taken by the application procedures set forth within the Code section. Accordingly, this direct appeal must be dismissed for failure to comply with the discretionary application procedures of OCGA § 5-6-35. Covrig v. Campbell, 187 Ga. App. 39, 40 (369 SE2d 293) (1988).
Appeal dismissed. Birdsong, P. J., and Beasley, J., concur.